Name: 90/261/EEC: Commission Decision of 8 June 1990 amending Decision 89/469/EEC concerning certain protection measures relating to bovine spongiform encephalopathy (BSE) in the United Kingdom and Decision 90/200/EEC concerning additional requirements for some tissues and organs with respect to bovine spongiform encephalopathy
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1990-06-09

 Avis juridique important|31990D026190/261/EEC: Commission Decision of 8 June 1990 amending Decision 89/469/EEC concerning certain protection measures relating to bovine spongiform encephalopathy (BSE) in the United Kingdom and Decision 90/200/EEC concerning additional requirements for some tissues and organs with respect to bovine spongiform encephalopathy Official Journal L 146 , 09/06/1990 P. 0029 - 0030*****COMMISSION DECISION of 8 June 1990 amending Decision 89/469/EEC concerning certain protection measures relating to bovine spongiform encephalopathy (BSE) in the United Kingdom and Decision 90/200/EEC concerning additional requirements for some tissues and organs with respect to bovine spongiform encephalopathy (90/261/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 89/662/EEC (2) and in particular Article 9 thereof, Having regard to Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (3), as amended by Directive 89/662/EEC, and in particular Article 8 (3) thereof, Whereas several outbreaks of bovine spongiform encephalopathy have occurred throughout the territory of the United Kingdom; Whereas on 28 July 1989, in order to prevent any risk for bovine animals of other Member States, the Commission has adopted Decision 89/469/EEC concerning certain protection measures relating to bovine spongiform encephalopathy in the United Kingdom (4), as amended by Decision 90/59/EEC (5); Whereas on 9 April 1990, in order to prevent any risk originating from products of bovine origin, the Commission has adopted Commission Decision 90/200/EEC concerning additional requirements for some tissues and organs with respect to bovine spongiform encephalopathy (BSE) (6); Whereas some Member States have taken protective measures in relation to BSE; Whereas it is opportune to harmonize the measures taken by Member States where there is a danger that animal diseases may be spread by the introduction into its territory of fresh meat from another Member State; Whereas the Council of the European Communities has invited the Commission to take the appropriate measures in relation to BSE; Whereas the Commission will follow developments in the situation, this Decision may be amended in the light of such developments; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 89/469/EEC is amended as follows: 1. Article 1 (1) is replaced by the following: '1. The United Kingdom shall not send to other Member States: - live cattle other than those aged under six months and bearing a proper identification (i.e. freeze brand or tattoo) to guarantee compliance with this point, - live cattle which are the off-spring of cows in which BSE is suspected or confirmed.' 2. The following paragraph 3 is added to Article 1: '3. The United Kingdom shall make full use of computer records to guarantee identification of animals.' 3. The last phrase of Article 2 is replaced by the following: '. . . as last amended by Decision 90/261/EEC (*). (*) OJ No L 146, 9. 6. 1990, p. 29.' Article 2 Decision 90/200/EEC is amended as follows: The following Article 2a is added: 'Article 2a 1. The United Kingdom shall not send from its territory to that of other Member States fresh bone-in bovine meat, unless the following sentence is added to the health certificate referred to in Annex II to Directive 64/433/EEC: 'Fresh bovine meat derived from bovines which are not from holdings in which BSE has been confirmed in the previous two years.' 2. The United Kingdom shall not send from its territory to that of other Member States fresh boneless bovine meat, unless the following sentence is added to the health certificate referred to in Annex II to Directive 64/433/EEC: 'Fresh meat from which during the cutting process obvious nervous and lymphatic tissue has been removed.' Article 3 Member States shall amend the measures which apply to trade so as to bring them into compliance with this Decision within three days after its notification. They shall inform the Commission thereof. Article 4 This Decision is addressed to the Member States. Done at Brussels, 8 June 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 395, 30. 12. 1989, p. 13. (3) OJ No L 302, 31. 12. 1972, p. 24. (4) OJ No L 225, 3. 8. 1989, p. 51. (5) OJ No L 41, 15. 2. 1990, p. 23. (6) OJ No L 105, 25. 4. 1990, p. 24.